Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
La decisión que hoy emite una mayoría de los integran-tes de este Tribunal realmente es difícil de creer; de hecho, la misma resulta ser inconcebible. Mediante la errónea y peligrosa opinión que emite, el Tribunal establece y valida en nuestra jurisdicción la “opinión consultiva” en el campo del derecho penal-, ello en un craso acto de legislación judicial.
Conforme la norma que establece hoy la mayoría, si a nivel de la vista preliminar original se hace una determi-nación de causa probable para acusar por un delito menor incluido al delito imputado en la determinación de causa probable para arresto, esa determinación inicial prevale-cerá a menos que, en la vista preliminar en alzada, el se-gundo magistrado determine causa por un delito mayor-, pudiendo el fiscal descartar o desechar cualquier determi-nación que se haga en la vista preliminar en alzada que sea de menor grado —incluso, de inexistencia de causa— que la realizada en la vista original.
Dicho de otra manera, el Tribunal faculta al Ministerio Público para escoger, o determinar, cuál de las dos (2) de-terminaciones de causa le conviene más, esto es, a ignorar la determinación que no le sea favorable. En otras pala-bras, y conforme sentencia la mayoría, el juez que inter-viene en la vista preliminar en alzada no pasa de ser una marioneta glorificada, cuyas decisiones pueden o no ser obedecidas por la Rama Ejecutiva de nuestro Gobierno ya que las mismas no pasan de ser opiniones consultivas.
I
Contra el acusado recurrido, Osvaldo Ríos Alonso, se de-terminó causa probable para arresto por alegadas infrac-*773dones a los Arts. 3.2 y 3.4 de la Ley para la Prevendón e Intervendón con la Violencia Doméstica, 8 L.P.R.A. sees. 632 y 634.(1) Constituyendo delitos graves dichas infraccio-nes de ley, el acusado fue sometido al procedimiento de vista preliminar contemplado por la Regla 23 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II.
El magistrado que presidió dicha vista determinó causa probable para acusar por infracción al Art. 3.1 de la antes mencionada Ley, 8 L.P.R.A. see. 631; esto es, se determinó causa probable para acusar por un “delito menor incluido”. Inconforme, el Estado se acogió al mecanismo procesal de la "vista preliminar en alzada”, provisto el mismo por la Regla 24(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.(2) Celebrada la “vista en alzada”, el magistrado que pre-sidió la misma determinó inexistencia de causa probable para acusar.
Ello no obstante, el Ministerio Fiscal radicó, ante la Sala Superior de Carolina del Tribunal de Primera Instan-cia, un pliego acusatorio contra Ríos Alonso por el delito de infracción al Artículo 3.1 de la antes mencionada Ley, supra, esto es, por el delito menor incluido por el cual se había determinado causa probable en la vista preliminar originalmente celebrada. La defensa de Ríos Alonso radicó prontamente una moción en la cual solicitó la desestima-ción de la acusación así radicada; ello al amparo de las disposiciones de los incisos (b) e (i) de la Regla 64 de Pro-cedimiento Criminal, 34 L.P.R.A. Ap. II.
El tribunal de instancia, previa vista al efecto, denegó la desestimación solicitada. Inconforme, Ríos Alonso acudió *774ante el Tribunal de Circuito de Apelaciones, el cual revocó la determinación recurrida. Sostuvo el foro apelativo inter-medio, a nuestro juicio de forma enteramente correcta, que el Ministerio Público carecía de autoridad para radicar la acusación puesto que, en la vista preliminar en alzada, se había determinado inexistencia de causa probable para acusar.
Acudió el Estado, en revisión de dicha sentencia, ante este Tribunal. Se emitió una orden de mostrar causa; com-pareció, en cumplimiento de la misma, el acusado recurrido. Hoy, una mayoría de los integrantes de este Tribunal revoca la sentencia emitida por el Tribunal de Cir-cuito de Apelaciones; resuelve, en síntesis, que el Ministe-rio Público tenía autoridad para radicar el pliego acusatorio en controversia a la luz de la determinación original de causa probable para acusar que se hiciera, pu-diendo el Estado hacer caso omiso de la determinación des-favorable —de inexistencia de causa— que se hiciera en la vista preliminar en alzada.
No estamos, ni podemos estar, de acuerdo. Veamos por qué.
I — I I — I
Como señaláramos anteriormente, conforme las disposi-ciones de nuestro ordenamiento jurídico, en casos de delito grave, el Estado no puede someter a un ciudadano a los rigores de un juicio criminal sin haber obtenido una deter-minación de causa probable para arresto y una determina-ción de causa probable para acusar. En otras palabras, en casos de delitos graves, determinada la causa probable para arresto contra una persona, resulta mandatoria la celebración de una vista preliminar —a menos que el im-putado renuncie a la misma— y la obtención de una deter-*775minación de causa probable para acusar a éste por deter-minado delito.
En relación con la vista preliminar, hemos expresado —en Pueblo v. Vallone, Jr., 133 D.P.R. 427, 433 (1993)— que el objetivo central de la misma “no es hacer una adju-dicación en los méritos en cuanto a la culpabilidad o ino-cencia del imputado, sino evitar que se someta a una persona de forma arbitraria e injustificada a los rigores de un proceso criminal. La vista preliminar opera como un ce-dazo judicial mediante el cual se exige que el tribunal au-torice la radicación de la acusación, sólo después de ponde-rar debidamente la prueba y determinar que existen suficientes fundamentos para justificar un proceso criminal”.
En la situación de una determinación adversa contra el Estado a nivel de la vista preliminar original —la cual puede consistir en la de inexistencia de causa probable o en la determinación de causa por un delito menor incluido— el Ministerio Público tiene varias opciones, a saber: la pri-mera de ellas es acatar la determinación, esto es, en el caso de la determinación de inexistencia, no hacer nada más, y en el caso de la determinación de causa probable por un delito menor incluido, radicar acusación o denuncia por dicho delito menor. Por otro lado, de no estar en disposición de acatar la determinación realizada, el fiscal puede hacer uso del mecanismo procesal que provee la citada Regla 24(c), esto es, acogerse al procedimiento de ‘Vista prelimi-nar en alzada”. Pueblo v. Quiñones, Rivera, 133 D.P.R. 332 (1993).
Sabido es que en la vista en alzada el fiscal puede inten-tar lograr su propósito de obtener una determinación de causa probable para acusar por el delito que él entiende es apropiado, presentando la misma prueba que sometiera en la vista original como también puede presentar prueba adicional o totalmente distinta a la que originalmente *776presentó. Pueblo v. Tribunal Superior, 96 D.P.R. 237 (1968).
Un examen desapasionado de las disposiciones de las Reglas 23 y 24 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, es todo lo que se necesita para poder concluir que la oportunidad que las Reglas de Procedimiento Criminal le concede al fiscal, de poder solicitar la celebración de una vista preliminar en alzada, es producto del deseo del legis-lador de establecer un “balance racional entre los intereses del individuo y el Estado, que procura que no se relegue a un solo funcionario [judicial] la decisión única, final e irreversible de archivar una denuncia [o acusación] por falta de causa probable”.
Esto es, el legislador entendió que resultaba indeseable que la determinación de acusar o no a una persona depen-diera exclusivamente de la opinión o criterio de un solo juez que, como ser humano al fin, puede equivocarse. Nótese, por otro lado, que la vista preliminar en alzada se debe celebrar ante un magistrado de “categoría superior”, el cual se supone tenga más experiencia y conocimiento jurí-dico que el juez que originalmente interviene en la vista original.(3)
Resulta importante, por último, mantener siempre pre-sente lo expresado por este Tribunal —referente a la inte-racción entre la vista original y la vista preliminar en al-zada— a los efectos de que aun cuando “la vista preliminar original y la vista preliminar en alzada son dos vistas in-dependientes, [las mismas] ... son partes de un mismo y continuo proceso judicial”. (Énfasis en el original.) Pueblo v. Vallone, Jr, ante, pág. 433.

Debido a lo anteriormente expresado es que, precisa-mente, no se puede descartar o hacer caso omiso de la de-
*777
terminación que realiza el magistrado en la vista prelimi-nar en alzada. Dicho juez es parte integral de dicho procedimiento y con él culmina el mismo.

HH HH HH
Un análisis de la opinión mayoritaria revela que su de-terminación —a los efectos de que el Ministerio Fiscal puede hacer caso omiso de una determinación desfavorable realizada a nivel de la vista preliminar en alzada— des-cansa de manera principal en tres (3) fundamentos, a saber:
1. La vista preliminar en alzada es separada, distinta e independiente de la original;
2. la naturaleza de la vista preliminar en alzada es un mecanismo diseñado para “mejorar la posición” del Minis-terio Público; y
3. el efecto disuasivo que tendría en el Ministerio Pú-blico un curso decisional distinto.
En cuanto al primero de los fundamentos, es correcto que este Tribunal, reiteradamente, ha expresado que la vista preliminar en alzada no es una apelación; esto es, que dicha vista es una independiente, separada y distinta de la vista original que se celebró. No tenemos problema alguno con dicha norma. No puede ser de otra manera.
La mayoría ignora, o no se da cuenta de, la razón o fundamento jurídico detrás de dicha norma. El mismo es sorprendentemente sencillo. De la vista en alzada consti-tuir una apelación, el Ministerio Fiscal estaría impedido de presentar prueba adicional o distinta en la vista preliminar en alzada; ello así ya que, conforme los principios que rigen la práctica apelativa, el tribunal revisor no podría conside-rar otra prueba que no fuera la que desfiló ante el tribunal inferior. Esa, repetimos, fue la razón que llevó a este Tribunal a decidir que se trataba de dos (2) vistas separadas y distintas.
*778En segundo lugar, la mayoría aduce que la vista preli-minar en alzada es un mecanismo diseñado para beneficio del Ministerio Fiscal. Coincidimos, en principio, con la ma-yoría en cuanto a este aspecto. Esto es, somos del criterio que este mecanismo procesal de la vista preliminar en al-zada efectivamente fue creado para beneficio del Ministe-rio Fiscal, el cual le permite, por decirlo así, una “segunda oportunidad al bate”.
La razón para ello es obvia. Todas las personas que in-tervenimos en esta clase de procedimientos somos falibles; todas podemos equivocarnos de la mejor buena fe. Comen-zamos por el representante del Estado en la vista preliminar. El fiscal, no obstante contar con suficiente prueba, puede equivocarse y presentar en la vista prelimi-nar original prueba que resulta insuficiente en derecho. Si ello así sucede, el juez que preside dicho procedimiento no tendrá otra alternativa que determinar inexistencia de causa o determinar causa por un delito menor incluido.
Puede suceder, por otro lado, que no obstante presentar el fiscal en dicha vista prueba suficiente para lograr una determinación de causa por el delito imputado, el juez se equivoque y emita una determinación errónea. En relación con ambas situaciones, el legislador entendió procedente conceder una nueva oportunidad al Estado.(4)
Ello no significa, sin embargo, que ese hecho, esa acción del legislador, tenga el alcance y la consecuencia erróneas que atribuye la mayoría. Una cosa no lleva a la otra. No alcanzamos a comprender cómo puede resolverse la contro-versia planteada sólo ponderando el hecho de que la vista preliminar en alzada es un mecanismo diseñado para be-neficio del Ministerio Público. Esto, haciendo caso omiso a la realidad de que la vista preliminar en alzada existe en función de la vista original cuyo propósito primordial es no *779someter a un ciudadano a los rigores de un proceso penal sin la existencia de causa probable.
La vista preliminar en alzada, repetimos, se celebra ante un magistrado de "categoría superior”; ese segundo juez se supone sea un jurista de mayor experiencia y cono-cimiento que el primero.(5) ¿Cómo es posible que el Minis-terio Fiscal pueda hacer caso omiso de la determinación del magistrado que preside la vista preliminar en alzada si la misma no le conviene? ¿Es dicho magistrado un simple mu-ñeco, cuyas decisiones y determinaciones se respetan única-mente cuando son favorables para el Estado? ¿Qué clase de sistema judicial es éste? ¿No resulta ser éste un clásico ejemplo de la “opinión consultiva” que está prohibida por nuestra Constitución?
Por último y en cuanto al tercero de los fundamentos aducidos por la mayoría —a los efectos de que establecer la norma contraria tendría un “efecto disuasivo” en el Minis-terio Público, por cuanto éstos tendrían temor de recurrir en alzada— únicamente tenemos que decir que esta Insti-tución, que se supone que sea la primera que tenga fe en la justicia que se dispensa en nuestro país, no debe tener te-mor alguno respecto a las decisiones que puedan emitir las personas que tienen en sus manos la difícil y delicada ta-rea de impartir la misma. ¿Cómo es posible que los inte-grantes de este Tribunal establezcan una norma, basada la misma en dudas sobre la capacidad de los magistrados y sobre la calidad y corrección de las decisiones que éstos puedan emitir?
¿No se supone que tanto la vista preliminar original, como la vista en alzada, sean “partes de un mismo y conti-nuo proceso judicial”?(6) ¿Cómo es posible que la determi-nación hecha en la vista en alzada pueda ser descartada *780por el Ministerio Fiscal? Estamos, repetimos, ante la crea-ción de un mecanismo procesal que permite la opinión con-sultiva, el cual resulta humillante y degradante para nues-tros jueces de instancia.
Es por ello que disentimos.

 Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. see. 601 et seq.).


 Dicha disposición reglamentaria establece, en lo pertinente, que:
“... Si luego de la vista preliminar, en los casos en que corresponda celebrar la misma, el magistrado hiciera una determinación de que no existe causa probable, el fiscal no podrá presentar acusación alguna. En tal caso o cuando la determinación fuere la de que existe causa por un delito inferior al imputado, el fiscal podrá someter el asunto de nuevo con la misma o con otra prueba a un magistrado de categoría superior del Tribunal de Primera Instancia.” (Énfasis suplido.) 34 L.P.R.A. Ap. II, R. 24(c).


 Conforme establece el Art. 5.004 de la Ley Núm. 1 de 28 de julio de 1994, conocida como la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22p, los Jueces Municipales están facultados para presidir las vistas preliminares que establece la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


 La defensa, por su parte, puede cuestionar la determinación de causa probable mediante el mecanismo procesal provisto por las Reglas de Procedimiento Criminal en el inciso (p) de la Regla 64 (34 L.P.R.A. Ap. II).


 Como expresáramos en el escolio 3, ante, de ordinario la vista preliminar original será presidida por nn Juez Municipal y la vista preliminar en alzada será presidida por un Juez Superior.


 Pueblo v. Vallone, Jr., 133 D.P.R. 427, 433 (1993).